178 F.3d 1279
Steven L. McGrathv.PA Holding Limited, PA Consulting Group, Inc., PA ConsultingGroup Inc. Pension Plan and Trust, Francis M. Farella, asAdministrator of PA Consulting Group Inc. Pension Plan andTrust, David J. Coulter, Priscilla Chura, Dale M. Galvin,timothy John Gerrad, James M. Lyneis, Jon P. Moynihan, DavidR.Shinkfield, J. Boyne Stewart, John Does, (1-10), asTrustees of PA Consulting Group Pension Plan and Trust,Richard Roes, (1-10), As Directors of PA
NO. 98-6039
United States Court of Appeals,Third Circuit.
March 31, 1999
Appeal From:  D.N.J. ,No.97cv3942

1
Affirmed.